Green, J. This suit was brought by appellee to recover damages for injury to her property and means of support, under the 9th section of the “ Dram Shop Act,” and the only point made by appellant seriously insisted on, and necessary to examine, is, that the damages allowed and for which the judgment was rendered, are excessive. The judgment complained of was for 8100, and the evidence is sufficient to support the verdict; the property of plaintiff damaged and destroyed by her husband by reason of his intoxi- . cation, the means of support withdrawn from her used in the purchase of liquor at defendant’s saloon, by her husband, varying in sums from 50 cents to §3 a week, for a period of about thirty-two weeks, whereby, among other things, she was not furnished with sufficient clothing, and was obliged to furnish with her own labor, clothing for her child; the loss of time by her husband while intoxicated, and consequent loss of earnings, which should have been used for her support, all taken into consideration, would have justified a verdict for a much larger amount of damages than the jury awarded. The judgment of the Circuit Courtis affirmed. Affirmed.